DETAILED ACTION
	The terminal disclaimer over U.S. 10,513,719 filed on 04/04/2022 is acknowledged.
	Claim 37 remains withdrawn.
All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Ser. Nos. 62/144,783; 62/236,030 and 15/094,458, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
In regards to 35-36, 39-44 and 53, the rejections under 35 U.S.C. 112(a) below are incorporated herein by reference.  The specifications of the instant application and Ser. No. 15/094,458 are identical.  Just as claims 35-36, 39-44 and 53 lack adequate written description support in the current specification those claims lack adequate written description within the meaning of 35 U.S.C. 112(a)  in the specification of Ser. No. 15/094,458 and in Application Ser. Nos. 62/144,783 and 62/236,030 that do not compensate for deficient description of a communication (COMM) domain comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2 as discussed below.  As such, claims 35-36, 39-44 and 53 are not considered to benefit from an earlier filing date for any of Application Ser. Nos. 62/144,783; 62/236,030 and 15/094,458.
Regarding claims 45-52, SEQ ID NO: 40 recited in claim 45 is identical to SEQ ID NO: 8 of the specification except for two substitutions wherein SEQ ID NO: 8 is E. coli tryptophan synthase β-unit (TrpB). Application Ser. Nos. 62/144,783 and 62/236,030 have been studied; however, no support in these provisional applications suggests any engineering of an E. coli TrpB that may support at least SEQ ID NO: 40 as recited in claim 45.  As such, the earliest priority date that claims 45-52 appear to be entitled is the filing date of Ser. No. 15/094,458 being 04/08/2016.

Claim Objections
Claims 35 are objected to because of the following informalities:  
Claim 35 recites: An engineered tryptophan synthase β-unit (TrpB), 
wherein the engineered TrpB comprises one or more mutations with respect to a parent TrpB;
. . .
wherein the engineered TrpB comprises a mutation at the position corresponding to position 292 of SEQ ID NO:2. . . .
The underlined “a mutation at the position corresponding to position 292 of SEQ ID NO: 2” is consider to be a further limitation of the earlier recited “one or more mutations with respect to a parent TrpB.” That is, claim 35 is interpreted as only requiring one mutation being a mutation at the position corresponding to position 292 of SEQ ID NO:2.  As such, the earlier recitation of “one or more mutations with respect to a parent TrpB” should be deleted to place the claim in better form.
Claim 36 recites “the mutations are located with 5 angstroms of the COMM domain” is interpreted as having prior antecedent basis in prior recitation of “one or more mutations” recited in claim 35.  Consistent claim terminology should be used throughout the claims such that claim 36 should be amended to recited “the one or more mutations are located with 5 angstroms of the COMM domain.”  Claim 36 is not interpreted as requiring multiple mutations wherein claim 35 includes a single mutation within the scope of “one or more mutations.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites “the mutations are located within 5 angstroms of the COMM domain.”  The specification, para. [00147], describes a “high-resolution structures of wild-type PfTrpB in its ligand-free state, bound to its L-serine substrate, and bound to its L-tryptophan product was obtained (Table 3). Comparison of the ligand-free and Ser-bound structures (at 1.69 A and 2.0 A resolution, respectively) reveals motion of the COMM domain into a partially closed state upon serine binding, as well as a hydrogen bond between Asp300 and the Ser-hydroxyl of E(Aex1). This large conformational rearrangement is structurally equivalent to that characterized for StTrpS, with 0.5 A rmsd between the E(Aex1) forms of TrpB, despite the modest (59%) sequence identity and lack of an α-subunit.”
That is, the COMM domain is described as a mobile domain that has different conformations and spatial location between ligand-free and Ser-bound TrpB.  In claim 36, it is not clear for which conformation of TrpB and its COMM domain that the distance of 5 angstroms from the COMM domain is judged, i.e. ligands-free or Ser-bound conformation of TrpB.  For this reason, at the time of filing an ordinarily skilled artisan is unable to understand how to avoid infringement of claim 36 since positions within 5 angstroms of the COMM depends upon movement and exact location of the COMM domain which is variable as described by the specification. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-36, 39-44 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
“New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (an adequate description of a genus may not support claims to a subgenus or species within the genus)”; MPEP 2163(I)(B).  “While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.”  MPEP 2163(I)(B).
“With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘___’ in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04.”  MPEP 2163(II)(A).
The present application is filed on 11/21/2019 including claims 1-34.  Independent claim 35 was first presented in a preliminary amendment dated 02/04/2020.  The recitation in claim 35 of “a communication (COMM) domain comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2” was recited in claim 35 for the first time in an amendment filed on 07/28/2021.
In remarks filed on 02/04/2020 applicant states:
Support for claim 35 can be found, for example, in the specification at paragraph [0036], paragraph [0038], and paragraph [0145], as well as in FIG. 1B.
In remarks filed on 07/28/2021 applicant states:
Claim 35 is amended to recite that the communication (COMM) domain comprises a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO:2. Support for the amendment can be found, for example, in the specification at paragraph [0036].
The above-referenced portions of the specification have been reviewed along with a review of the entire specification; however, support for the claim limitation “a communication (COMM) domain comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2” is not apparent.
Fig. 1B of the specification reviews the catalytic cycle of tryptophan synthase and does not reference a COMM domain having positions 97-187 of SEQ ID NO: 2. Para. [0036] of the specification discusses the function of the COMM domain within the overall structure of tryptophan synthase (TrpB); however the COMM domain being specifically 97-187 of SEQ ID NO: 2 is not described.  Further, neither of paras. [0038] and [0145] of the specification specifically discuss the COMM domain being positions 97-187 of the specification. It is noted that the specification mentions specific amino acid residues that are within the COMM domain.  For example, the specification, para. [00149], states that Glu104 is within the COMM domain.  Figs. 5-7 of the specification illustrate parts of the COMM domain within the structure of tryptophan synthase (TrpB); however, the COMM domain being defined specifically as positions 97-187 of SEQ ID NO: 2 is not discernable from the figures of the specification.  As such, support for the limitation in independent claim 35 of  a communication (COMM) domain comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2” is not apparent in the as-filed specification.
It has been considered whether it is inherent in the prior art that a COMM domain of tryptophan synthase (TrpB) is understood to be residues 97-187 of SEQ ID NO: 2, which is a peptide sequence of 91 amino acid residues.  It is noted that SEQ ID NO: 2 is described as TrpB from Pyrococcus furiosus. Lee et al. (Conformational Changes in the Tryptophan Synthase from a Hyperthermophile upon alpha2beta2 Complex Formation,” Biochemistry 44 (2005): 11417-27) disclose a crystal structure for P. furiosus tryptophan synthase.  Fig. 4 of Lee et al. describe the “wine-colored block is the COMM domain in the N-terminal region,” but does not provide a specific range of positions.  “The areas showing the large movement were separated by two parts of the residues from 100 to 170 in the N-terminal domain and residues from 255 to 303 in the C-terminal domain (Figures 2C and 4A). The moved N-terminal domain in the β subunit corresponds to the mobile . . . or communication (COMM) domain (from β-strand 3 to β-strand 6) (27) in the structure of Stα2 β2. 
As such, Lee et al. appears to describe a COMM domain of P. furiosus that is residues 100-170 of the P. furiosus TrpB that is 71-residue peptide segment and not the same as positions 97-187 of SEQ ID NO: 2. Reference 27 of Lee et al. is Schneider et al. (Loop Closure and Intersubunit Communication in Tryptophan Synthase, Biochemistry 37 (1998): 5394-5406) that discusses a crystal structure from the corresponding Salmonella typhimurium enzyme wherein “N domain (residues βGly102-βGly189) [88 amino acid residues] constitutes a domain that has only very few interactions with the rest of the protein. As will be shown below, this domain plays an important role in the allosteric communication between the α- and the β-site, and therefore, we name it the COMM domain. Apart from being nine residues shorter at its N-terminal end, this definition of the COMM domain is identical to that of the mobile region (residues βGly93-βGly189) [99 residues] introduced by Rhee et al.” Schneider et al., page 5398, right col. Rhee et al. (Exchange of K+ or Cs+ for Na+ Induces Local and Long-Range Changes in the Three-Dimensional Structure of the Tryptophan Synthase α2β2 Complex, Biochemistry 35 (1996): 4211-21) is provided for reference.
As such, there does not appear to be a consensus in the prior art regarding the exact length and residues of a COMM domain of TrpB in the prior art nor an understanding that the COMM domain of P. furiosus TrpB is specifically positions 97-187 of SEQ ID NO: 2.  The sequence of S. typhimurium TrpB is provided in Uniprot, Accession No. P0A2K1, 2016, www.uniprot.org.  The alignment below highlights positions 97-187 of SEQ ID NO: 2 (Qy) and positions 93-189 of S. typhimurium TrpB described by Schneider et al. (Db) (marked by arrows):

    PNG
    media_image1.png
    718
    798
    media_image1.png
    Greyscale

For these reasons, there is no apparent express, implicit, or inherent disclosure in the as-filed specification for a COMM domain being specifically positions 97-187 of SEQ ID NO: 2.  It is noted that the claim 35 limitation “a communication (COMM) domain comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2” has an effect of excluding mutations at positions 97-187 wherein mutations to other regions of SEQ ID NO: 2 are allowed.  In the absence of any disclosure in the as-filed specification of positions 97-187 of SEQ ID NO: 2 being the specific COMM domain, there is no apparent support for this claim limitation in the as-filed specification.  
Regarding claims 39-44, these claims are interpreted as reciting that the remaining structure of an engineered TrpB unit as recited in claim 35 except for 100% identity to positions 97-187 and mutation relative to position 292 of SEQ ID NO: 2 is unchanged relative to P. furiosus TrpB, A. fulgidus TrpB, E. coli TrpB, T. maritima TrpB, S. typhimurium TrpB and T. kodakaraensis TrpB, respectively.  However, as discussed, there is no apparent disclosure of a COMM domain specifically being positions 97-187 of SEQ ID NO: 2 wherein only the P. furiosus TrpB contains a region 100% identical to positions 97-187 of SEQ ID NO: 2.  As such, just as there is no description in the as-filed specification of a COMM domain specifically being positions 97-187 of SEQ ID NO: 2, there is no description in the specification of modifying any A. fulgidus TrpB, E. coli TrpB, T. maritima TrpB, S. typhimurium TrpB and T. kodakaraensis TrpB to engineered TrpB counterparts comprising a peptide sequence having 100% identity to positions 97-187 of SEQ ID NO: 2 as required by claims 40-44 such that the same is also new matter lacking description in the as-filed specification.  Further, the only discussion of S. typhimurium TrpB in the specification is in paras. [0006], [0015] and [0030],  of the specification, which does not describe production of any “engineered Salmonella typhimurium TrpB.” The only discussion of T. kodakaraensis TrpB in the specification is in paras. [00139] and [00140] of the specification.  However, these paragraphs do not escribe production of any “engineered Thermococcus kodakaraensis TrpB.” As such, support for any “engineered Salmonella typhimurium TrpB” or “engineered Thermococcus kodakaraensis TrpB” is not apparent in the specification.
Claims 35-36, 39-44 and 53 lack apparent support in the as-filed specification as to be new matter for the reasons stated.
Genus of claims 35 and 41
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163(II)(3)(a).
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).” MPEP 2163(II)(3)(a).
Scope of claims
Independent claim 35, and all claims depending therefrom, recite a genus of engineered tryptophan synthase β-units (TrpB) requiring the feature of “the UV-visible spectrum of the engineered TrpB, upon addition of L-serine, has a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit.”
Analysis
The specification describes the following:
The PLP cofactor absorbs in the UV-vis region, and different chemical intermediates have characteristic peaks that can be measured readily (FIG. 1B). Under turnover conditions, the recorded spectrum reflects the Boltzmann-weighted average of each of the intermediates in the catalytic cycle. Incubation of PfTrpB with L-serine results in a large increase in absorption at 428 nm, consistent with accumulation of E(Aex1). A peak at 320 nm developed over several minutes, whereas the absorption at 428 nm remained constant, which was attribute to the previously characterized serine deaminase activity that is an artifact of not having a competing nucleophile present. In contrast, L-serine-bound PfTrpS has a Amax near 350 nm, consistent with a shift in the equilibrium to populate the E(A-A). With the engineered proteins, the external aldimine absorbance at 428 nm decreases, and the absorbance bands at 350 nm grow in intensity over the course of directed evolution of Trp synthase activity. Specification, para. [00145].

Although all combinations of these mutations led to improved kcat values (FIG. 8) only the variants with T292S gave a UV-vis spectrum with a prominent peak at 350 nm (FIG. 9). The variants without the T292S mutation lacked this probative absorbance peak, but the decrease at 428 nm and concomitant increase at 350 nm are consistent with a similar, though less pronounced activation. Specification, para. [00161].

Mutational activation of the most distant homolog, EcTrpB (57% identity), posed an exceptional challenge. A recombination library of the 0B2 mutations in EcTrpB yielded no variants with enhanced activity and only a few with similar activity as wild type. Notably, the Thr- Ser mutation that has been present in all of the most-active variants was not possible for EcTrpB because a serine is natively present at this position (S297). Other mutations were tested to determine whether they may be activating here, but a site- saturation library confirmed that serine is the optimal residue at that position. Specification, para. [00164].

As such, the specification describes the following:
Wild-type sequences (e.g. PfTrpB) do not have the property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit; 
The specification describes species having the substitution T292S (according to numbering of SEQ ID NO: 2) as being the only substitution at position T292 effective to have the property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit; and
Attempts to produce an engineered E. coli TrpB having enhanced activity and therefore having the property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit are described as having failed by the specification.

It is acknowledged that the specification appears to indicate that other mutations, e.g. M144T and N166T, also contribute to activation of TrpB. However, again, the specific recited property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit is a property not present in wild-type TrpB and is described by the specification as introduced only by specific substitutions.  In view of the specification describing a few mutations sufficient to activate certain TrpB enzymes, the same is not representative of a genus of all possible mutations that may activate TrpB and/or produce a UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit.  That is, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics.”  A “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.”  The disclosure of one substitution, T292S, or a combination of substitutions such as M144T/N166T or P19G/I69V (with respect to SEQ ID NO: 2) that may be sufficient to bring about the recited UV-visible spectrum recited in claim 35 is not considered to be a representative number of species for a genus of engineered TrpB not requiring any of these specific mutations since “there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated”; for example, for any of substitutions T292A, T292C, T292D, T292E, etc., to be operable embodiments of claim 35. 
Since claim 53 recites a mutation at position T292 to serine, the mutation at position T292 recited in claim 35 is considered to expressly include substitutions other than serine.  However, “where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.” Here, the specification describes that only the substation T292S (for that position) brings about the specific recited property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit wherein the specification, wherein, para. [00164], appears to describe that a site-saturation library at position 292 did not indicate any other mutations that were activating and thereby expected to achieve the recited UV-visible spectrum properties recited in claim 35.  Based upon this description in the specification, an ordinarily skilled artisan at the time of filing cannot recognize possession of a genus of engineered TrpB requiring only a generic substation at position T292 wherein the specification evidences a requirement for substitution T292S to achieve the specific recited property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit.
Regarding claim 41, as discussed, the specification, para. [00164], positively describes that no activated engineered E. coli TrpB was achieved that would be expected to have the recited property of the UV-visible spectrum upon addition of L-serine having a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan synthase subunit wherein E. coli TrpB (SEQ ID NO: 8 of the specification) has a serine residue at the position corresponding to position 292 of SEQ ID NO: 2.  As such, the specification positively states non-possession and a lack of written description of any embodiment of claim 41.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-36, 39, 45-51 and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buller et al. (Directed evolution of the tryptophan synthase β-subunit for stand-alone function recapitulates allosteric activation, Proc. Natl. Acad. Sci. USA 112 (Nov. 2015): 14599-604) as evidenced by Uniprot Q8U093, 2015, www.uniprot.org.
It is noted that Buller et al. has an author “Frances H. Arnold” who is not an inventor of the instant application.
Buller et al., abstract, disclose:
Enzymes in heteromeric, allosterically regulated complexes catalyze a rich array of chemical reactions. Separating the subunits of such complexes, however, often severely attenuates their catalytic activities, because they can no longer be activated by their protein partners. We used directed evolution to explore allosteric regulation as a source of latent catalytic potential using the β-subunit of tryptophan synthase from Pyrococcus furiosus (PfTrpB). As part of its native αββα complex, TrpB efficiently produces tryptophan and tryptophan analogs; activity drops considerably when it is used as a stand-alone catalyst without the α-subunit. Kinetic, spectroscopic, and X-ray crystallographic data show that this lost activity can be recovered by mutations that reproduce the effects of complexation with the α-subunit. The engineered PfTrpB is a powerful platform for production of Trp analogs and for further directed evolution to expand substrate and reaction scope.
Buller et al. (Supporting Information, page 1, left column) state that the described PfTrpB is as described in Uniprot Q8U093 wherein Uniprot Q8U093, 2015, www.uniprot.org, evidence that PfTrpB has a sequence identical to recited SEQ ID NO: 2 (including 100% identity to positions 97-187 of SEQ ID NO: 2)  and a N6-(pyridoxal phosphate)lysine (i.e. pyridoxal phosphate aldiminie) at Lysine-82. Further, the following illustrated in Fig 1B of Buller et al. is Lysine-82 forming a pyridoxal phosphate aldimine:

    PNG
    media_image2.png
    177
    221
    media_image2.png
    Greyscale


Regarding recitation of a “fold type II conformation,” the specification evidences that a TrpB identical to recited SEQ ID NO: 2 necessarily and inherently has a fold type II conformation. See specification, para. [0036].
Table 1, Fig. 2(C) and Fig. S2(D) of Buller et al. describe an engineered tryptophan synthase β-subunit identical to recited SEQ ID NO: 2 with substitutions T292S (PfTrpB2G9) or P12L,E17G,I68V,T292S,F274S,T321A (PfTrpB0B2) that upon addition of L-serine has a [Symbol font/0x6C]max of 350 nm in the absence of any other tryptophan subunit.  Table 1 of Buller et al. describe that engineered PfTrpB2G9 and PfTrpB0B2 catalyzes the production of tryptophan from an indole and L-serine independent of any other tryptophan synthase subunit.
Engineered PfTrpB2G9 has an amino acid sequence identical to recited SEQ ID NO: 10 as recited in claim 45 and is an engineered P. furiosus TrpB as recited in claims 35, 39 and 53.
Regarding claim 36, the specification, para. [0020], evidences PfTrpB residues within 5 angstroms of PfTrpA and the COMM domain.  Fig. 6A of the specification depicts T292S that appears closer to the COMM domain than the interface with PfTrpA as to be considered to be described by the specification as a mutation located within 5 angstroms of the COMM domain.
Buller et al., Supporting Information, page 1, reports cloning, expression and purification of PfTrpB proteins including all of the engineered PfTrpB disclosed therein including isolated nucleic acids encoding recited SEQ ID NO: 10 including a library of isolated nucleic acids produced by error-prone PCR including encoding the engineered PfTrpB described (e.g. recited SEQ ID NO: 10) cloned into a PET22(b)+ expression vector and transformed/transfected and expressed in E. coli host cell as recited in claims 47-50.
Regarding claim 51, Buller et al., Tables 1 and S2, directly describes a method for producing tryptophan by contacting an indole and L-serine with PfTrpB2G9 (recited SEQ ID NO: 10) or PfTrpB0B2.

Response to arguments
Applicant argues:
Although disagreeing with the allegations in the Office Action, Applicant has amended the claims in an effort to expedite prosecution. The amended claims recite that the TrpB variant contains a mutation at the position corresponding to residue 292 of SEQ ID NO:2. The claimed genus contains a finite number of possible mutations at position 292, and the specification clearly provides guidance for identifying the species in the genus (e.g., by the species' spectral properties). For at least these reasons, Applicant maintains that the claims meet the written description standards of § 112 and respectfully requests that the rejection be withdrawn.


It is noted that no rejection for lack of enablement is made wherein a degree of undue experimentation may be relevant. Applicant’s comments that the “claimed genus contains a finite number of possible mutations at position 292, and the specification clearly provides guidance for identifying the species in the genus” is countered by the description in the specification that only a T292S substitution is effective to obtain the claimed spectral properties as to be a member of the genus of engineered TrpB claimed.  

Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 52 recites a method requiring use of L-threonine and an indole as a substrate to produce a β-methyl-tryptophan or analog by admixing with a polypeptide of claim 45 that are all described by the specification as engineered TrpB.  
The specification and Herger et al. (Synthesis of beta‑Branched Tryptophan Analogues Using an Engineered Subunit of Tryptophan Synthase, J. Am. Chem. Soc. 138 (Jun. 2016): 8388-91) report “L-threonine (Thr, 4) could substitute for Ser to yield a single product that we determined to be (2S,3S)-β-methyltryptophan . . . . To our knowledge, this reactivity is unprecedented for TrpB.” Herger et al., bridging pages 8388-89.
In view of the above, at the time of filing the prior art does not fairly motivate an ordinarily skilled artisan to admix TrpB (engineered or otherwise) and threonine with an expectation of success in forming a β-methyl-tryptophan or other product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652     

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652